153 S.E.2d 774 (1967)
270 N.C. 78
STATE of North Carolina
v.
Bobby Jr. WHITE.
No. 336.
Supreme Court of North Carolina.
April 12, 1967.
*775 T. W. Bruton, Atty. Gen., Millard R. Rich, Jr., Asst. Atty. Gen., for the State.
J. E. Holshouser, Sr., Boone, for defendant appellant.
HIGGINS, Justice.
The defendant has raised a number of objections to the trial. For example, he contends the knife with which the cutting wounds were inflicted was not shown to be a deadly weapon; and the evidence was insufficient to show intent to kill. The evidence disclosed the knife was 7 inches long. While the blade length is not given, one of the wounds extended from the back of the neck to the point of the chin. It was ½ inch deep at places. This wound was of sufficient depth, seriously to have endangered the victim's life. The evidence was sufficient to support the finding the knife was a deadly weapon. Likewise, the evidence was sufficient to support the finding the defendant used it with intent to kill and that he inflicted serious injuries not resulting in death. Motion for nonsuit of the felony charge was properly denied. G.S. § 14-32; State v. Jones, 258 N.C. 89, 128 S.E.2d 1.
Counsel for defendant, realizing his objections to the trial are technical and not too impressive, urgently insists, however, that the defendant is entitled to his release *776 because of failure of the State to bring him "* * * to trial within eight (8) months after he shall have caused to be sent to the solicitor of the court in which said criminal charge is pending, by registered mail, written notice of his place of confinement and request for final disposition of the criminal charge against him, * * *" as provided in G.S. § 15-10.2.
The defendant offered evidence tending to show, and the Court found, that after the bill of indictment was returned the Court caused to be filed with the prison authorities a detainer requesting the defendant, then a prisoner, be held to answer the charge then pending in Watauga County. On January 8, 1966 the defendant wrote to the Clerk of the Superior Court of Watauga County requesting he be returned to that county for trial as provided in G.S. § 15-10.2. The Court's Finding of Fact No. 7 is here quoted:
"That defendant has never sent to the Solicitor of this District, by registered mail, a written notice, pursuant to G.S. 15-10.2; and never had sent a certificate from the Director of Prisons to the Solicitor of this District, pursuant to G.S. 15-10.2."
The primary purpose of G.S. § 15-10.2 is to provide a prisoner with a means by which he may require the State to try all the criminal charges against him to the end that he and the authorities may know the full extent of his debt to society for his criminal activities; and that he may plan for his release when the debt has been satisfied. The presence of a detainer in his prison files jeopardizes his chances for parole, for proper good behavior credits, and for work release.
The defendant did not follow the requirement of the statute by making his demand upon the Solicitor by registered letter. The Solicitor lived in a distant county. He did not receive the notice. A registered letter is required to the end that the situation here described may be avoided.
The record does not warrant interference with the verdict and judgment.
No Error.